Citation Nr: 1639193	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-20 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the claim can be reached.  

The Veteran avers that his service-connected back disability warrants a higher rating.  

The Veteran submitted private medical records dated in 2013 without a waiver of review by the AOJ.  The records reflect treatment for the Veteran's back in 2013.  This evidence is not accompanied by a waiver of AOJ consideration nor has it been reviewed by the AOJ.  See 38 C.F.R. § 20.1304(c) (2015).

The Veteran was last afforded a VA examination in November 2012.  As noted, additional treatment records submitted after that date reflect treatment for the back disability on appeal.  Additionally, pursuant to 38 C.F.R. §4.59, the back disability was not tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  Correia v. McDonald, No. 13-3238 (U.S. Vet. App. July 5, 2016).  Therefore, the Veteran's rating claim should be remanded for a new VA examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  VAOPGCPREC 11-95 (1995).

During the course of the appeal, in a June 2012 rating decision, the Veteran was granted a total rating based on individual unemployability (TDIU) effective July 12, 2010.  In light of the award of a TDIU, the Veteran, in consultation with his representative, may wish to withdraw the claim on appeal (in writing).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he either submit, or provide VA sufficient information and authorization to obtain, any records of recent private treatment records related to his back disability. 

In order to expedite this case, the Veteran is asked to obtain these records himself and inform the RO/AMC that all appropriate records have been submitted in order to insure that all pertinent records have been submitted in a highly timely manner so that the VA may adjudicate this case promptly.

2.  After the foregoing has been completed, schedule the Veteran for a VA examination to ascertain and evaluate the current level of severity of his back disability.  The claims file should be made available to the examiner.  The examiner should report the extent of the Veteran's disability in accordance with VA rating criteria.

With regard to the back disability, the joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




